Citation Nr: 0740595	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-28 757A	)	DATE
	)
	)


THE ISSUE

Whether an October 6, 1988, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for post-traumatic stress disorder (PTSD), should be revised 
or reversed based on clear and unmistakable evidence (CUE). 


REPRESENTATION

Moving party represented by:  Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The moving party (hereinafter referred to as 'the veteran') 
had active military service from June 1971 to August 1973.   

This matter is before the Board in response to a September 
2005 motion for revision of an October 6, 1988, decision, in 
which the Board denied service connection for PTSD. 

The Board notes that since the October 6, 1988, Board 
decision a January 2002 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, reopened the veteran's claim of entitlement to 
service connection for PTSD based on new and material 
evidence and granted the veteran service connection with an 
initial 50 percent disability rating, effective June 1, 2000, 
the date of the claim.  A June 2004 Board decision denied the 
veteran's claim for an earlier effective date prior to June 
1, 2000, for his service-connected PTSD and remanded the 
issue of a higher initial evaluation in excess of 50 percent 
for his service-connected PTSD for further development.  A 
July 2005 RO rating decision granted the veteran a 100 
percent disability rating for his service-connected PTSD, 
effective June 1, 2000. 


FINDINGS OF FACT

1.  The October 6, 1988, Board decision denied the veteran 
service connection for PTSD based on no verified or 
verifiable stressors. 

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory and regulatory provisions 
extant at that time were correctly applied.

3. There was a tenable basis for the Board's decision in 
October 6, 1988, denying service connection for PTSD, and 
that decision does not contain an error which, had it not 
been made, would have manifestly changed the outcome of the 
claim.


CONCLUSION OF LAW

The October 6, 1988, decision of the Board, which did not 
grant the veteran service connection for PTSD, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 
20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

Initially, the Board notes the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), is not applicable to motions for revision of a Board 
decision on the grounds of CUE.  See Simmons v. Principi, 17 
Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  


II. Analysis

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refilling under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  The Board notes that a special rule exists for prior 
Board decisions issued on or after July 21, 1992, which 
provides that the record existing when those decisions were 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

The veteran's representative asserts that the October 1988 
Board decision constituted CUE since it denied service 
connection for PTSD based on no verified or verifiable 
stressors, even though the veteran's DD 214 reflected that he 
received a Presidential Unit Citation (PUC).  His 
representative asserts that though PUC is not on the VA's 
official list of medals that denote combat that the PUC does 
show that a unit engaged in combat against an enemy and 
therefore, the veteran was entitled to a relaxed evidentiary 
standard.  He asserts that if it was not for the Board's 
failure to consider the veteran's receipt of the PUC that the 
veteran would have been granted service connection for PTSD 
based on relaxed evidentiary standards and therefore, the 
Board's October 1988 decision should be reversed based on the 
grounds of CUE. 

However, the Board finds that October 6, 1988, decision did 
not contain CUE in denying service connection for PTSD.  The 
Board first notes that its 1988 decision clearly shows that 
the PUC was considered, as it is specifically denoted on page 
number 2 of the decision.  The Board observes that the PUC is 
not on the VA's official list of medals that denote combat.  
In addition, the PUC is awarded to the unit and not to the 
individual and therefore, it is not an official indicator 
that the veteran engaged in combat with the enemy.  The Board 
therefore finds that the PUC is not a decoration that is 
conclusively indicitative of combat and therefore, the Board 
did not commit CUE in failing the afford the veteran a 
presumption of combat by virtue of his receipt of the PUC.   

Indeed, as the 1988 Board decision extensively discusses, VA 
performed significant evidentiary research to verify the 
veteran's stressors as they were described at the time.  In 
considering this evidence the Board found that the weight of 
the evidence did not show that the veteran's psychiatric 
symptoms were due to an in-service stressor as defined by the 
law extant at the time.  

The veteran's claim that there was CUE in the Board's October 
8, 1988, decision amounts to nothing more than a disagreement 
with the way the evidence of record was evaluated.  However, 
a disagreement as to how the facts were weighed or evaluated 
does not constitute CUE, under 38 C.F.R. § 20.1403(d), and, 
therefore, the Board now concludes that, in the decision of 
October 8, 1988, the Board did not commit any error of law or 
fact constituting CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400, 20.1403.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a); see 
also Russell.  As such, the Board's October 8, 1988, decision 
was not clearly and unmistakably erroneous.


ORDER

The motion that an October 8, 1988 Board decision that denied 
service connection for PTSD should be revised or reversed on 
the grounds of CUE is denied. 



                       
____________________________________________
	JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



